DETAILED ACTION
	Applicant’s response, dated 2/6/21, has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du [US 2013/0293083] in view of Liu [US 2009/0257226] and Huang [US 8304971].
As to claim 1, Du discloses or fairly teaches an LED luminaire having improved thermal management, [see figure 9] the luminaire comprising: an interior [inside 71, 25, and 212]; the interior comprising: a heat sink [212, 25, and 214] having a central aperture [portion holding housing 91] within the interior and wherein the heat sink is surrounded by a series of annular fins separated by annular slots [25]; an LED [23]; a hollow metallic cylinder [214] disposed between the heat sink and the LED, wherein the hollow metallic cylinder [see paragraph 52] connected to the heat sink at one end [bottom in figure 9] and having an LED [23] proximate the other end of the cylinder [top, figure 9]; wherein the internal space of the cylinder provides a thermal conduit to the heat sink for air heated by the LED [see figure 9, figure 5]; and wherein the vapor proof LED luminaire does not comprise an additional heat pipe [see figure 9]. 
Du fails to explicitly disclose wherein the LED luminaire is vapor proof interior.

It would have been obvious to one having ordinary skill in the art to implement a water or vapor proof interior, in order to protect interior electrical components from exterior moisture or condensation [see Du, paragraph 57].
Du fails to explicitly disclose a junction box, wherein the junction box electrically isolates the heat sink and the hollow metallic cylinder from a mounting surface. 
Huang teaches the use of a junction box [4, figure 1], which electrically isolates a heat sink [2] and the hollow metallic cylinder [21] from a mounting surface [top surface of 4 on which 5 is mounted] was well known. 
It would have been obvious to one having ordinary skill to implement the junction box as taught by Huang, in order to conduct heat from the LEDs to the heat sinks [see column 3, lines 12-21, see also, Du, paragraph 57].
As to claim 2, Du discloses the vapor proof LED luminaire as in claim 1 wherein the hollow metallic cylinder comprises an inner surface area, an outer surface area, a first inner diameter and a first outer diameter, wherein the first inner diameter and the first outer diameter define a first cylinder wall thickness [this is a feature of all cylinders with an interior space] and wherein the hollow metallic cylinder dissipates heat generated by the LED from the inner surface area through the first cylinder wall thickness to the outer surface area [see figure 9].
As to claim 3, Du fails to explicitly disclose wherein the hollow metallic cylinder comprises a hollow machined aluminum metallic cylinder. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to machine the aluminum piece, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 
As to claims 4 and 5, Du fails to explicitly disclose wherein the first inner diameter comprises 1.75 inches or wherein the first outer diameter comprises 2.25 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure such dimensions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, one would have been motivated based on the overall size of the lighting unit desired [see Du, paragraph 57].
As to claim 16, Du discloses a passive thermally managed LED luminaire [see figure 9], the luminaire comprising: a heat sink [212, 214 and 25]; an LED [23]; a hollow metallic cylinder disposed between the heat sink and the LED [214]; wherein the heat transfer cylinder is connected to the heat sink at one end [bottom in figure 9] and having an LED proximate the other end of the heat transfer cylinder [top in figure 9]; and wherein the LED luminaire does not comprise an additional heat pipe [see figure 9].
Du fails to explicitly disclose wherein the LED luminaire has a vapor proof interior.
Liu teaches that configuring LED lamps to be water or vapor proof was well known [see Liu, paragraphs 6, 24].
It would have been obvious to one having ordinary skill in the art to implement a water or vapor proof interior, in order to protect interior electrical components from exterior moisture or condensation [see Du, paragraph 57].
Du fails to explicitly disclose a junction box, wherein the junction box electrically isolates the heat sink and the hollow metallic cylinder from a mounting surface. 

It would have been obvious to one having ordinary skill to implement the junction box as taught by Huang, in order to conduct heat from the LEDs to the heat sinks [see column 3, lines 12-21, see also, Du, paragraph 57].
As to claim 17, Du discloses the passive thermally managed LED luminaire as in claim 16, wherein the heat transfer cylinder comprises; a hollow cylinder having an internal space defined by an internal surface area defining internal walls [this is the portion holding 91, figure 9], wherein the internal space passively thermally manages air heated by the LED [see figures 9, 5], wherein passively thermally managing air heated by the LED comprises: dissipating heat from the heated air in contact with the internal surface through the hollow cylinder walls; and providing a conduit for the heated air from the LED to the heat sink [see figure 5].
As to claim 18, Du discloses the passive thermally managed LED luminaire as in claim 16 wherein the heat sink comprises an aluminum heat sink [see paragraph 52].
As to claim 19, Du discloses the passive thermally managed LED luminaire as in claim 16 wherein the heat sink comprises a machined aluminum heat sink [see paragraph 52].
As to claim 20, Du fails to explicitly disclose wherein the hollow cylinder comprises a hollow machined aluminum metallic cylinder. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to machine the aluminum piece, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case one would have been motivated based on the available manufacturing techniques and ability to reproduce identical parts [see Du, paragraph 57]. 

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du [US 2013/0293083] in view of Liu [US 2009/0257226] and Cao [US 7976211].
As to claim 6, Du fails to explicitly disclose a globe comprising a cylindrical portion and a hemispherical portion and where the cylindrical portion encloses the hollow metallic cylinder and the LED.
Cao teaches such a luminaire is well known [see 201, figure 2, with cylindrical portion under 202 and hemispheric portion above it]. 
It would have been obvious to implement such a luminaire as taught by Cao with the lighting and cooling components as taught by Du, depending on the illumination and diffusion pattern of the illumination desired [see Du, paragraph 57].
As to claim 7, Du fails to explicitly disclose a mounting platform disposed at the other end of the hollow metallic cylinder for mounting the LED and elevating LED into the hemispherical portion. 
Cao teaches such a platform was well known [see 204, figure 2]. 
It would have been obvious to implement such a luminaire as taught by Cao with the lighting and cooling components as taught by Du, depending on the illumination and diffusion pattern of the illumination desired [see Du, paragraph 57].
As to claim 8, Du fails to explicitly disclose a coupling member for coupling the cylindrical portion to the heat sink. 
Cao teaches such a coupling member was well known [see 202, figure 2]. 
It would have been obvious to implement such a luminaire as taught by Cao with the lighting and cooling components as taught by Du, depending on the illumination and diffusion pattern of the illumination desired [see Du, paragraph 57].
As to claim 14, Du fails to explicitly disclose a globe comprising a cylindrical portion and a hemispherical portion and where the cylindrical portion encloses the hollow metallic cylinder and the LED.

It would have been obvious to implement such a luminaire as taught by Cao with the lighting and cooling components as taught by Du, depending on the illumination and diffusion pattern of the illumination desired [see Du, paragraph 57].
As to claim 15, Du fails to explicitly disclose wherein the globe comprises a polycarbonate globe.
Cao teaches such a luminaire is well known [see column 3, line 6]. 
It would have been obvious to implement such a luminaire as taught by Cao with the lighting and cooling components as taught by Du, depending on the illumination and diffusion pattern of the illumination desired [see Du, paragraph 57].

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Du [US 2013/0293083] in view of Huang [US 8304471].
As to claim 9, Du discloses a LED luminaire having improved thermal management [see figure 9], the luminaire comprising: a heat sink [212, 214 and 25] surrounded by a plurality of annular radiating fins separated by annular slots [25]; an LED [23]; a hollow metallic cylinder [body of 214] disposed between the heat sink and the LED, wherein the hollow heat transfer cylinder is connected to the heat sink at one end [at bottom, figure 9] and having an LED [23] proximate the other end of the hollow heat transfer cylinder [23 are close to the top of the cylinder, figure 9]; wherein the internal space of the hollow heat transfer cylinder provides a thermal conduit to the central aperture for air heated by the LED [see figures 9, 5], wherein the hollow heat transfer cylinder comprises an inner surface area, an outer surface area, a first inner diameter and a first outer diameter, wherein the first inner diameter and the first outer diameter define a first cylinder wall thickness [this is inherent for all cylinders with a hollow interior] and wherein the hollow heat transfer cylinder dissipates heat generated by the LED from the inner surface area through the first cylinder wall thickness to the outer surface area [see figure 9]; and wherein the LED luminaire does not comprise an additional heat pipe [see figure 9].

Huang teaches the use of a junction box [4, figure 1], which electrically isolates a heat sink [2] and the hollow metallic cylinder [21] from a mounting surface [top surface of 4 on which 5 is mounted] was well known. 
It would have been obvious to one having ordinary skill to implement the junction box as taught by Huang, in order to conduct heat from the LEDs to the heat sinks [see column 3, lines 12-21, see also, Du, paragraph 57].
As to claim 10, Du discloses the LED luminaire as in claim 9 wherein the hollow heat transfer cylinder comprises a hollow aluminum metallic cylinder [see paragraph 52].
As to claim 11, Du fails to explicitly disclose the LED luminaire as in claim 10 wherein the hollow heat transfer cylinder comprises a hollow ceramic cylinder [see paragraph 52].
As to claim 12, Du discloses the LED luminaire as in claim 10 wherein the heat sink comprises an aluminum heat sink [see paragraph 52].
As to claim 13, Du discloses the LED luminaire as in claim 10 wherein the heat sink comprises a ceramic heat sink [see paragraph 52].

Response to Arguments
Applicant's arguments filed 2/6/21 have been fully considered but they are not persuasive. Applicant argues two points on behalf of patentability. First, applicant argues that the combination of Liu, Du and Huang is improper because Liu has an internal heat sink while the other two references utilize external heat sinks. Examiner contends that Liu utilizes both internal heat sinks [see 26, figure 5] and external heat sinks [see 42 and 44, figure 2]. As such, Examiner does not find such an argument persuasive. Applicant further argues that Huang fails to teach or disclose the details of a junction box which electrically isolates the mounting surface from the heat sink. Examiner contends that the junction box of Huang [see 4, figure 1] provides a junction, or connection, between the LEDs and the heat sink, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875